 

 

RAAB, STURM & GANCHROW, SUMEN
COUNSELORS AT Law ELECTRONIC ALLY ED

2125 Center AVENUE, SurTe 100
Fort Lee, New Jersey 07024 Doc #:

 

 

 

Tel: (201)292-0150 DATE FILED: eee

Fax: (201)292-0152

RONALD RAAB* MAURA E, BREEN***
TRA A, STURM**#* SAMUEL R. BLOOM*****

Agi D. GANCHROW?*

 

 

 

 

 

 

* ADMITTED INNY
** ADMITTED IN NY AND NI
*** ADMITTED IN NY AND CT
***4 ADMITTED IN NY AND FLA
#¢##4 ADMITTED IN NY, NI AND MD

August 13, 2019

VIA ECF ELECTRONIC FILING

Hon. John G. Koeltl, U.S.D.J.

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York, New York 10007

Re: Building Service 32BJ Health Fund, et al. y. Certified Building Services Inc.,
Civil Action No. 19-cv-6173

Dear Judge Koeltl:

Our firm is counsel for the Building Service 32BJ Benefit Funds, the Plaintiffs in this
matter, Defendant Certified Building Services Inc.’s (“Defendant”) deadline to answer or
otherwise respond to the Complaint is August 15, 2019. Today I spoke with Defendant’s counsel
and the parties are working to, hopefully, resolve this matter without the need for judicial
ntervention. Toward that end, we ask that Defendant’s deadline to answer or otherwise respond
be extended to September 16, 2019. There has been no prior request for an extension of this
deadline.

Thank you for your attention to this matter. If you have any questions or concems, please
do not hesitate to contact me.

Respectfully submitted,

 

‘Samuel R. Bloom

cc: Matthew W. Fogleman, Esq. (via electronic mail)

So SLDECED

Sant Ll (be)

Us Br B-1Y9

 
